Citation Nr: 0910099	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  99-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael Martin, Counsel



INTRODUCTION

The Veteran, the appellant in this case, had active service 
from October 1967 to April 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 1996 by the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas Regional Office (RO).   

A hearing was held at the RO before one of the undersigned 
Veterans Law Judges in October 1999.  In a decision of 
January 2000, the Board denied entitlement to service 
connection for PTSD.  That decision was subsequently vacated 
by the Board in May 2000, and the claim was remanded to the 
RO for additional development.  The case was again remanded 
in August 2001.  

A hearing was held before another one of the undersigned 
Veterans Law Judges in   June 2004.  The claim was again 
remanded in February 2005.  In March 2006, the Board denied 
the claim for service connection for PTSD.  

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2008, 
the Court issued a Memorandum Decision which vacated the 
Board's decision, and remanded the matter for further 
development of evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Memorandum Decision of July 2008, the Court specified 
that the VA had failed in the duty to assist in light of the 
existence of outstanding medical records which had not been 
obtained.  In particular, the Court noted that the appellant 
had identified Jack L. Ward, L.C.S.W. as a potential source 
of medical records pertaining to his PTSD claim.  A records 
release form identified five separate dates on which office 
visits had occurred.  The Court noted that although Mr. Ward 
had provided a December 10, 2003, synopsis outlining the 
appellant's current condition, he had not provided complete 
records of the appellant's treatment.  

The Court further concluded that arguments by the VA that 
failure to obtain such private therapy records was not 
prejudicial were not convincing.  In view of the foregoing 
determinations by the Court, the Board must remand the case 
to accomplish the specified development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make appropriate 
efforts to obtain copies of all 
records from Jack L. Ward, L.C.S.W., 
for treatment provided to the 
appellant on November 12th, 19th, and 
26th 2003, and December 3rd and 10th, 
2003, as well as any subsequent 
treatment.  (See Authorization and 
Consent form (21-4142) dated June 17, 
2004, contained in claims file volume 
4.)  

2.  After taking any further 
development deemed appropriate, the RO 
should re-adjudicate the issue on 
appeal.  If a benefit is not granted, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





			
           HEATHER J. HARTER	K. OSBORNE   
	          Acting Veterans Law Judge                                 
Veterans Law Judge
         Board of Veterans' Appeals                              
Board of Veterans' Appeals



	                         
__________________________________________
MARK GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




